I do not think that the negligence of the father, the driver, of the car, was imputable to the young son, who, by next friend, was the plaintiff below. But the real question *Page 1109 
was whether the injury to the plaintiff was caused by the concurring negligence of the defendant and the plaintiff's father, or was the negligence of the father the sole proximate cause of such injury. S. A. L. Ry. Co. v. Watson,94 Fla. 203, 113 So. R. 716. The evidence so strongly preponderated to sustain the plea that the collision and injury was due solely to the negligence of the father that this Court would not be authorized to hold the lower court in error in granting the motion for new trial.